Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael J. Lenisa on 05/12/2022.

The application has been amended as follows: 

(Currently Amended) A tangible computer readable storage medium comprising instructions that, when executed, cause a machine to at least: 
provide a panelist meter to a media device, the panelist meter including a web server to serve a panelist identifier on a local network of the media device;
provide a software development kit to a media provider, the software development kit to enable the media provider to create monitoring enabled media to:
request the panelist identifier from the web server of the panelist meter using a web protocol request that enables an authenticity of the monitoring enabled media to be verified by the panelist meter; and 
collect media-identifying information in response to the panelist meter being unable to collect the media-identifying information, the panelist meter unable to collect the media-identifying information in response to the monitoring enabled media being transmitted via a hypertext transport secure protocol and a usable browser extension not being available; 
transmit the panelist identifier in response to a request from the panelist meter, the request including demographic information associated with a user of the media device; and
collect media monitoring data from the monitoring enabled media. 

4.	(Currently Amended) The tangible computer readable storage medium as defined in claim 1, wherein the monitoring enabled media is to cause transmission of the hypertext transport secure protocol. 

5.	(Canceled) 

9.	(Currently Amended) A method of monitoring a media device, the method comprising:
providing a panelist meter to a media device, the panelist meter including a web server to serve a panelist identifier on a local network of a media device;
providing a software development kit to a media provider, the software development kit to enable the media provider to create monitoring enabled media to request the panelist identifier from the web server of the panelist meter using a web protocol request that enables an authenticity of the monitoring enabled media to be verified by the panelist meter and enables collection of media-identifying information in response to the panelist meter being unable to collect the media-identifying information, the panelist meter unable to collect the media-identifying information in response to the monitoring enabled media being transmitted via a hypertext transport secure protocol and a usable browser extension not being available;
	transmitting the panelist identifier in response to a request from the panelist meter, the request including demographic information associated with a user of the media device; and
	collecting media monitoring data from the monitoring enabled media.

12.	(Currently Amended) The method as defined in claim 9, wherein the monitoring enabled media is to cause transmission of the hypertext transport secure protocol. 

13.	(Canceled) 

17.	(Currently Amended) An apparatus comprising:
	a memory; and
	one or more processors communicatively coupled to the memory, the memory including instructions that, when executed, cause the one or more processors to:
provide a panelist meter to a media device, the panelist meter including a web server to serve a panelist identifier on a local network of the media device;
provide a software development kit to a media provider, the software development kit to enable the media provider to create monitoring enabled media to request the panelist identifier from the web server of the panelist meter using a web protocol request that enables an authenticity of the monitoring enabled media to be verified by the panelist meter and, in response to the panelist meter being unable to meter the monitoring enabled media, determine media identifying information, the panelist meter unable to meter the monitoring enabled media in response to the monitoring enabled media being transmitted via a hypertext transport secure protocol and a browser extension not being available; 
transmit the panelist identifier in response to a request from the panelist meter, the request including demographic information associated with a user of the media device; and
collect media monitoring data from the monitoring enabled media. 

20.	(Currently Amended) A system comprising:
a media provider to provide instrumented media to a media device; and
	an audience measurement entity to provide a panelist meter to the media device, the panelist meter including a web server to serve a panelist identifier on a local network of the media device, the audience measurement entity including:
 software development kit providing circuitry to provide a software development kit to the media provider, the software development kit to enable the media provider to create the instrumented media, the instrumented media to:
in response to the panelist meter being unable to meter the instrumented media, determine media-identifying information, the panelist meter unable to meter the instrumented media in response to the instrumented media being transmitted via a hypertext transport secure protocol and a browser extension not being available for the instrumented media; and
request the panelist identifier from the web server of the panelist meter using a web protocol request that enables an authenticity of the monitoring enabled media to be verified by the panelist meter;
 registration data receiving circuitry to provide the panelist identifier to the panelist meter in response to receiving demographic information associated with a user of the media device from the panelist meter; and
 monitoring data receiving circuitry to collect monitoring information transmitted from the instrumented media.

Response to Arguments 
2.	Applicant arguments, see Remarks, filed 03/31/2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claim(s) 1-20 has been withdrawn.
Applicant arguments, with respect to the 102/103 rejection has been fully considered and are persuasive. The 35 USC 102/103 of claims 1-20 has been withdrawn. 



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A.	Claims 1-4, 6-12, and 14-20 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
B.	Claim 1 is amended to recite features of “provide a panelist meter to a media device, the panelist meter including a web server to serve a panelist identifier on a local network of the media device;
provide a software development kit to a media provider, the software development kit to enable the media provider to create monitoring enabled media to:
request the panelist identifier from the web server of the panelist meter using a web protocol request that enables an authenticity of the monitoring enabled media to be verified by the panelist meter; and 
collect media-identifying information in response to the panelist meter being unable to collect the media-identifying information, the panelist meter unable to collect the media-identifying information in response to the monitoring enabled media being transmitted via a hypertext transport secure protocol and a usable browser extension not being available; 
transmit the panelist identifier in response to a request from the panelist meter, the request including demographic information associated with a user of the media device; and
collect media monitoring data from the monitoring enabled media” Claims 9, and 17 recite similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 1, 9, and 17.
	Claims 1-4, 6-12, and 14-20 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621